Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1582 Page 1 of 8
Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1583 Page 2 of 8
Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1584 Page 3 of 8
Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1585 Page 4 of 8
Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1586 Page 5 of 8
Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1587 Page 6 of 8
Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1588 Page 7 of 8
Case 2:20-cr-00182-DBB Document 271 Filed 07/26/21 PageID.1589 Page 8 of 8




                  26th             July       2021




                                                      Digitally signed by
                                          JONATHAN    JONATHAN YEATES
                                                      Date: 2021.07.26 13:02:28
                                          YEATES      -06'00'
